ORDER OF REINSTATEMENT
Comes now the Respondent and petitions this Court to be reinstated as an attorney before the bar of this State, and comes now the Disciplinary Commission of the Supreme Court, and, pursuant to Admission and Discipline Rule 23, Section 18, submits to this Court findings of facts and unanimous recommendation for reinstatement.
This Court, being duly advised, now adopts and accepts as its own the findings of fact submitted by the Disciplinary Commission and, accordingly, further finds that Respondent should be reinstated to the practice of law in this State.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent in this cause, William D. Neal, is reinstated as an attorney in the State of Indiana.
The Clerk of this Court is directed to forward a copy of this Order to all attorneys of record, the Respondent, and all persons who were furnished the Order of Suspension.
Costs of this proceeding are assessed against the Respondent.